—Appeal from *211judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered January 13, 1999, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 6 to 12 years and 2V2 to 5 years, held in abeyance, and the matter remitted to Supreme Court to conduct a reconstruction hearing in accordance with the decision herein.
The record is sufficiently ambiguous with respect to whether or not defendant was present at the sidebar conferences during the second round of jury selection, December 2, 1998, to warrant a reconstruction hearing (see, People v Odiat, 82 NY2d 872). Concur — Nardelli, J. P., Tom, Andrias, Rubin and Saxe, JJ.